DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/364,501 filed on 03/26/2019. Claims 1-20 are pending in this office action.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “disclosed” should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., (CN 201336867) in view of Liu et al., (CN-101179222).
With respect to claim 1: Yu teaches an aquarium, comprising a tank (, a magnetic induction driving module, a magnetic induction power generation module, and an electric device disposed in the tank (see fig. 1); 
wherein the magnetic induction driving module is disposed outside the tank adjacent to a tank wall of the tank (fig. 1, power supply emitting plate outer 1 and also see fig. 2), and the magnetic induction power generation module is disposed inside the tank adjacent to the magnetic induction driving module (fig. 1 and fig. 3-5, magnetic induction power generators 31s); 

wherein the magnetic induction power generation module comprises a magnetic induction generator, which comprises a rotor assembly, the power generation induction coil is coupled to the electric device, and when the magnetic induction driving module is powered on, the rotor assembly is operative to rotate relative to the power generation induction coil, enabling the power generation induction coil to generate an induced current to power up the electric device (see fig. 1 and fig. 3-5, motor/pump 3, LED 5, heater element 4, see the citation highlight below).  

    PNG
    media_image1.png
    496
    753
    media_image1.png
    Greyscale

Yu teaches the electric motor water pump 33 (see fig. 3, 33), but Yu does not teach a power generation induction coil wound around an exterior of the rotor assembly. 


    PNG
    media_image2.png
    424
    1678
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective date claim invention to combine Lui and Yu to using motor/rotor assembly of Lui in Yu’s motor to solve similar problem as claimed invention for implemented external driving device and implant into body (inside the tank).

With respect to claim 2: Yu and Lui teach the aquarium of claim 1, wherein the magnetic induction driving module comprises a magnetic core and a coil winding, the magnetic core comprises a first magnetic column, the coil winding is wound around the first magnetic column, and the rotor assembly comprises a permanent magnet rotor and a rotating shaft that is disposed at an axis of the permanent magnet rotor and parallel to an endface of the magnetic induction driving module adjacent to the tank (see fig. 1-2 and highlight in Lui as below).  

    PNG
    media_image2.png
    424
    1678
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    332
    1652
    media_image3.png
    Greyscale

With respect to claim 3: Yu and Lui teach the aquarium of claim 2, wherein the magnetic core further comprises a magnetic base plate, and wherein a non-end position of the magnetic base plate is connected to one end of the first magnetic column that faces away from the tank (Yu, fig. 1 and Lui, fig. 1).  
With respect to claim 4: Yu and Lui teach the aquarium of claim 3, wherein the magnetic core further comprises at least one second magnetic column connected to one end of the magnetic base plate, the first magnetic column and the second magnetic column are spaced apart and disposed on a same side of the magnetic base plate, the magnetic induction driving module further comprises a first reel insertively fitted with the first magnetic column, and a sidewall of the first reel is arranged between the first magnetic column and the second magnetic column (Yu, external seal, see as below)

    PNG
    media_image4.png
    296
    762
    media_image4.png
    Greyscale
 and also see Lui’s , fig. 1 and highlight below)

    PNG
    media_image5.png
    687
    1283
    media_image5.png
    Greyscale

With respect to claim 5: Yu and Lui teach the aquarium of claim 4, wherein the rotor assembly is disposed between the first magnetic column and the second magnetic column, and disposed outside the magnetic core and adjacent to an endface of the magnetic core (‘Lui, fig. 1, 5 and 6).  

With respect to claim 6: Yu and Lui teach the aquarium of claim 1, wherein the magnetic induction driving module is disposed outside a base wall of the tank, and the magnetic induction power generation module is disposed on an inner side of the base wall of the tank (see Yu, fig. 1-2, plate 1).  
With respect to claim 7: Yu and Lui teach the aquarium of claim 6, further comprising a base seat to which the magnetic induction driving module is fixed, and onto which the tank is detachably mounted (see Yu, fig. 1).  
With respect to claim 8: Yu and Lui teach the aquarium of claim 6, wherein the magnetic induction power generation module further comprises a mounting box in which 
With respect to claim 9: Yu and Lui teach wherein a limiting groove configured for placing the mounting box is concavely defined in an inner side of the base wall of the tank, and the limiting groove is disposed at a position corresponding to that of the magnetic induction driving module (‘Lui’s fig. 1, 9).  
With respect to claim 10: Yu and Lui teach the aquarium of claim 6, wherein the electric device comprises a lighting fixture disposed on the base wall of the tank adjacent to the magnetic induction power generation module (see Yu, fig. 1, LED 5 and also see fig. 5).  
With respect to claim 11: Yu and Lui teach the aquarium of claim 2, wherein the magnetic induction driving module is disposed outside a base wall of the tank, and the magnetic induction power generation module is disposed on an inner side of the base wall of the tank (see Yu, fig. 1).  
With respect to claim 12: Yu and Lui teach the aquarium of claim 11, further comprising a base seat to which the magnetic induction driving module is fixed, and onto which the tank is detachably mounted (see Yu, fig. 1, plate as seat 1).  
With respect to claim 13: Yu and Lui teach the aquarium of claim 11, wherein the magnetic induction power generation module further comprises a mounting box in which the magnetic induction generator is detachably mounted, and a lead wire of the power generation induction coil passes through the mounting box to be coupled to the electric device (see Yu, fig. 1, 3-5, mounting boxes, and also see fig. 3-5).  
With respect to claim 14: Yu and Lui teach the aquarium of claim 3, wherein the magnetic induction driving module is disposed outside a base wall of the tank, and the magnetic induction power generation module is disposed on an inner side of the base wall of the tank (see Yu, fig. 1, plate as seat 1).  
With respect to claim 15: Yu and Lui teach the aquarium of claim 14, further comprising a base seat to which the magnetic induction driving module is fixed, and onto which the tank is detachably mounted (see Yu, fig. 1).  
With respect to claim 16: Yu and Lui teach the aquarium of claim 14, wherein the magnetic induction power generation module further comprises a mounting box in which the magnetic induction generator is detachably mounted, and a lead wire of the power generation induction coil passes through the mounting box to be coupled to the electric device (see Yu, fig. 1, 3-5, mounting boxes and also see fig. 3-5).  
With respect to claim 17: Yu and Lui teach the aquarium of claim 4, wherein the magnetic induction driving module is disposed outside a base wall of the tank, and the magnetic induction power generation module is disposed on an inner side of the base wall of the tank (see Yu, fig. 1, plate 1 and inside inductive generation modules 3-5).  
With respect to claim 18: Yu and Lui teach the aquarium of claim 17, further comprising a base seat to which the magnetic induction driving module is fixed, and onto which the tank is detachably mounted (see Yu, fig. 1).  
With respect to claim 19: Yu and Lui teach the aquarium of claim 17, wherein the magnetic induction power generation module further comprises a mounting box in which the magnetic induction generator is detachably mounted, and a lead wire of the power 
With respect to claim 20: Yu and Lui teach the aquarium of claim 5, wherein the magnetic induction driving module is disposed outside a base wall of the tank, and the magnetic induction power generation module is disposed on an inner side of the base wall of the tank (see Yu, fig. 1, plate 1 and inside inductive generation modules 3-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851